DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Griffin (WO 2020186361 A1). 
	Regarding claim 1, Griffin discloses an electronic smoking or vaping device comprising: a first cartridge comprising: a first central passageway (136a) having a first opening; and a first reservoir (108a) comprising a first product, wherein the first product heated within the first cartridge forms a first quantity of smoke that passes through the first central passageway; a second cartridge joinable to the first cartridge (103a), the second cartridge  (108b) comprising: a second central passageway having a second opening; a second reservoir (108b) comprising a second product; and a heating element, wherein the second product heated within the second cartridge forms a second quantity of smoke that passes through the second central passageway (136b); and a mouthpiece (100) configured to receive a combination of the first quantity of smoke and the second quantity of smoke from the first central passageway and deliver the combination to a user.
	Regarding claim 2, Griffin discloses the first product differs from the second product (see paragraphs 0005-0007, 0094).
Regarding claim 3, Griffin discloses the first product is the same as the second product (see paragraph 0005-0007, 0094).
Regarding claim 4, Griffin discloses the heating element (116a or 116b) heats at least a portion of the second passageway which in turn provides heat to the first cartridge (104a).
Regarding claim 5, Griffin discloses a power source (see paragraph 0075) connected to the heating element (see paragraphs 0064, 0097)
Regarding claim 6, Griffin discloses a switch configured to selectively provide power from the power source to the heating element.
Regarding claim 7, Griffin discloses means for controlling strength of the first quantity of smoke or vapor relative to the second quantity of smoke or vapors (see paragraphs 0008-0009).
	Regarding claim 8, Griffin discloses the means for controlling comprise selectively sizing the first opening relative to the second opening (see paragraph 0008, 0054).
Regarding claim 8, Griffin discloses the second central passageway comprises a conduction element configured to advantageously conduct heat or electricity (see paragraph 0054).

 
Regarding claim 10, Griffin discloses a first upper cartridge comprising: a first central passageway (138); and a first reservoir (108a) comprising a first product, wherein the first product heated within the first cartridge forms a first quantity of smoke or vapor that passes to and through the first central passageway; a second lower cartridge (108b) joinable to the first cartridge, the second lower cartridge (108b) comprising: a second central passageway; a second reservoir comprising a second product; and a heating element, wherein the second product heated within the second cartridge forms a second quantity of smoke or vapor  that passes to and through the second central passageway toward the first central passageway; and a mouthpiece (140)  joined to the first cartridge and configured to receive a combination of the first quantity of smoke and the second quantity of smoke from the first central passageway and deliver the combination to a user.
Regarding claim 11, Griffin discloses a connector (106) located between the first cartridge (104a) and the second cartridge (104b).
Regarding claim 12, Griffin discloses the heating element (116a, 116b) heats at least a portion of the second passageway which in turn provides heat to the first cartridge.
Regarding claim 13, Griffin discloses a power source connected to the heating element (see paragraph 0075).
Regarding claim 14, Griffin discloses a switch or control (420) configured to selectively provide power from the power source to the heating element (116a, 116b).

Regarding claim 15, Griffin discloses means (420) for controlling strength of the first quantity of smoke relative to the second quantity of smoke or vapor.
Regarding claim 16, Griffin discloses the means (420) for controlling comprise selectively sizing the first opening relative to the second opening.
Regarding claim 17, Griffin discloses the second central passageway comprises a conduction element configured to advantageously conduct heat or electricity (see paragraph 0075).
Regarding claim 18, Griffin discloses an upper joint (106, 406) joinable to an upper cartridge; a central passageway configured to fit with and provide gasses to the upper cartridge; a reservoir comprising a product; and a heating element (416a, 416b); wherein heating the product forms a quantity of smoke that passes to and through the central passageway toward the upper cartridge.
Regarding claim 19, Griffin discloses the heating element (116a, 116b) heats at least a portion of the passageway which in turn provides heat to the upper cartridge.
Regarding claim 20, Griffin discloses a lower joint (106 or 406) configured to be secured to an apparatus comprising a power source (see paragraph 0075), wherein the power source is connected to the heating element when the lower joint is secured to the apparatus.
Regarding claim 21, Griffin discloses the central passageway (138 or 438) has an opening formed therein.

Regarding claim 22, Griffin discloses the central passageway (400) comprises a conduction element configured to advantageously conduct heat or electricity through the electronic cigarette cartridge or vapor device to the upper cartridge.
                                          

                                     Conclusion         The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 attached.          Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jean F. Duverne whose telephone number is (571) 272-2091.  The examiner can normally be reached on 9:00-5:30, Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RENEE S LUEBKE can be reached on (571)272-2009.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

         /JEAN F DUVERNE/           Primary Examiner, Art Unit 2833                                                                                                                                                                                                                      0520/2022